DREW, Justice
(concurring specially).
This is an appeal from a final decree validating $15,500,000 of special county building certificates sought to be issued by Dade County for the purpose of raising funds to finance the construction of a jail and a criminal courts building.
It is shown by the record that the present jail and court house facilities of Dade County were constructed some thirty years ago at a time when the population of Dade County was a little over 111,000 people, whereas it now has a population of more than 700,000, with every probability of an increase in the foreseeable years ahead of approximately 50,000 per year. It is shown by the record that many new functions of county government have been required by the laws of this State since the original construction. The record establishes that at the time of the construction of the present facilities there were two circuit judges of the circuit embracing Dade County whereas there are now fourteen ; that a Civil Court, of Record and a Court of Crimes, having a combined total of six judges, have been provided by law since the construction of the present facilities. It further appears from the record that due to the increased activities brought about by the greatly expanding population and additional burdens imposed upon the offices of other departments of the county government, notably that of the Clerk of the Circuit Court and the Sheriff’s office, present facilities are wholly inadequate to1 accommodate the expanding personnel, equipment and files essential to the effective administration of these departments. The record further establishes beyond question that present jail facilities are wholly inadequate.
It is, therefore, my view that the issuance of these certificates under the authority of Chapter 135, F.S.1955, F.S.A., for the essential governmental requirements of the county falls squarely within the rule announced in the cases cited in the foregoing per curiam affirmance of the decree appealed from.
In State v. Palm Beach County, supra, I concurred in the special concurring opinion of Mr. Justice THORNAL and adopted as mine the views he expressed there. It is only because these certificates are to be issued by the County of Dade for the purpose of providing funds to construct a court house and a jail to provide for the essential governmental requirements of the county that I agree to the affirmance of the decree appealed from.